CATES, Presiding Judge
(concurring):
This appeal is a judicial titmouse garbed in the plumage of a turkey buzzard masquerading as an Eagle of Liberty. I would vote to affirm it without opinion with a sad adieu to the appellant on his merited j ourney to durance vile.
A court’s judgment entry which shows defense counsel present at the beginning of the cause means — unless otherwise expressly stated — that the defendant continued to be attended by his lawyer. It would be a farce to have to show a lawyer was there on the hour every hour.